Affirm; Opinion Filed October 8, 2021




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00249-CR

                    JAMES GAVIN OVERLOON, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-00354-U

                         MEMORANDUM OPINION
                     Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Schenck
      James Gavin Overloon appeals his conviction for sexual assault. In thirteen

issues, appellant argues the trial court erred by finding each of the State’s allegations

true in its motion for revocation of community supervision and adjudication of guilt

and abused its discretion by revoking his community supervision. We affirm the

trial court’s judgment. Because all issues are settled in the law, we issue this

memorandum opinion. TEX. R. APP. P. 47.4.

                                    BACKGROUND

      On May 30, 2019, appellant waived his right to a jury trial and plead guilty to

the offense of sexual assault. The judge found the evidence sufficient to prove the
offense charged, deferred adjudication, and placed appellant on community

supervision for ten years. In August 2019, the State filed, and later that month

removed, its first motion to revoke community supervision and to proceed with

adjudication of guilt. In January 2020, the State filed its second motion to revoke

community supervision and to proceed with adjudication of guilt. The following

month, the trial court conducted a hearing on the State’s motion. At the end of the

hearing, the judge ruled that appellant had violated numerous conditions of his

community supervision, granted the State’s motion, and assessed punishment at

nineteen years’ confinement. Appellant filed a motion for new trial, which was

denied, and then his notice of appeal.

                                     DISCUSSION

      The State’s burden of proof at a revocation hearing is to show by a

preponderance of the evidence that a defendant violated the terms of his community

supervision, meaning that the greater weight of the credible evidence must create a

reasonable belief that the defendant has violated a condition of his probation. See

Hacker v. State, 389 S.W.3d 860, 864–65 (Tex. Crim. App. 2013). Proof of any one

violation is sufficient to support revocation. Dansby v. State, 468 S.W.3d 225, 231

(Tex. App.—Dallas 2015, no pet.).         If the trial court determines the State’s

allegations are true and that sufficient evidence supports that determination, the court

has discretion to continue, modify, or revoke community supervision. See id. If the



                                          –2–
State fails to meet its burden of proof, the trial court abuses its discretion by revoking

the community supervision. See id.

        In his eleventh issue, appellant urges the evidence was insufficient to support

the trial court’s finding as true the State’s allegation that he failed to adhere to curfew

hours. The conditions of appellant’s community supervision required him to remain

in his place of residence from 10:00 p.m. to 6:00 a.m. each day of the week. At the

hearing on the State’s motion to revoke, appellant’s community supervision officer

testified that on November 30, 2019, appellant left the officer a voicemail at

2:00 a.m. stating he “was out late doing some shopping.” We conclude this evidence

supports the trial court’s finding appellant failed to adhere to curfew hours.1 Because

we conclude the evidence is sufficient to support this one violation, we may affirm

the trial court’s judgment without addressing appellant’s remaining issues. See

Dansby v. State, 468 S.W.3d at 231. There are, of course, many others, consideration

of which we pretermit. See TEX. R. APP. P. 47.1.




    1
      Even if appellant were shopping online from his residence, such evidence would support another of
the State’s allegations, which was that appellant accessed the internet in violation of the conditions of his
community supervision. Appellant challenged that finding in his tenth issue on appeal.
                                                    –3–
                                  CONCLUSION

      We affirm the trial court’s judgment.



                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE


DO NOT PUBLISH
Tex. R. App. P. 47
200249F.U05




                                       –4–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JAMES GAVIN OVERLOON,                        On Appeal from the 291st Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F18-00354-U.
No. 05-20-00249-CR          V.               Opinion delivered by Justice
                                             Schenck. Justices Smith and Garcia
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 8th day of October, 2021.




                                       –5–